DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 to 10 are objected to because of the following formalities:  In claim 5, line 9, the term “the second region” of the reflecting surface, lacks a proper antecedent basis.  It should be changed to --a second region-- of the reflecting surface.  Claims 6 to 10 depend on claim 5 and as such are also objected.  Appropriate correction is required.
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Valster et al. (20090296383).
Valster et al. disclose a light-emitting module comprising a light-emitting plate (note that the term “light emitting plate” is a broadly recited term, light that emits from the light source on plate 7 also emits from plate 7, the plate 7 is therefore considered to be a light emitting plate) comprising a light-irradiating surface (figure 2, the light irradiating surface where R, G, B is pointing) and a reflecting member (11) comprising a reflecting surface (12) to reflect light emitted from the light- irradiating surface of the light-emitting plate toward a target surface of an object (1), wherein light at a peak luminous intensity (ɸ1) in a light distribution in a first region (modified figure 1 below) of the light-irradiating surface is sent to a first region (y1) of the target surface via a first region of the reflecting surface (modified figure 1 below), wherein light at a peak luminous intensity (ɸ2) in a light distribution in a second region (modified figure 1 below) of the light-irradiating surface is sent to a second region (y2) of the target surface via a second region of the reflecting surface (modified figure 1 below), wherein an optical distance from the first region of the light-irradiating surface to the first region of the target surface via the first region of the reflecting surface is greater than an optical distance from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface (figure 1), and wherein the peak luminous intensity in the distribution of the first region of the light-irradiating surface is higher (figures 1, 6B) than the peak luminous intensity in the light distribution of the second region of the light-irradiating surface.

    PNG
    media_image1.png
    428
    466
    media_image1.png
    Greyscale

8.	Claims 2 to 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 5 to 10 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 2 to 4 contain allowable subject matter including wherein the light at the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is emitted substantially in parallel to the light at the peak luminous intensity in the light distribution of the second region of the light-irradiating surface, wherein the light at the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is emitted along a normal direction of the first region of the light- irradiating surface, and the light at the peak luminous intensity in the light distribution of the second region of the light-irradiating surface is emitted along a normal direction of the second region of the light-irradiating surface, wherein an area of the first region of the light-irradiating surface is equal to an area of the second region of the light-irradiating surface, and an area of a light-emitting unit occupying the first region of the light-irradiating surface is greater than an area of a light-emitting unit occupying the second region of the light-irradiating surface.
Claim 5 contains allowable subject matter including wherein the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is substantially equal to the peak luminous intensity in the light distribution of the second region of the light-irradiating surface, a normal direction in the first region of the reflecting surface is different from a normal direction in the second region of the reflecting surface, and an optical distance from the first region of the light-irradiating surface to the first region of the target surface via the first region of the reflecting surface is substantially equal to an optical distance from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface in combination with all other features as claimed in claim 5.
Claims 6 to 10 contain allowable subject matter including wherein a physical distance from the first region of the light-irradiating surface to the first region of the target surface via the first region of the reflecting surface is substantially equal to a physical distance from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface in combination with all other features as claimed in claim 5; wherein the light at the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is emitted in a direction different from a direction of the light at the peak luminous intensity in the light distribution of the second region of the light-irradiating surface in combination with all other features as claimed in claim 6 and 5, wherein a physical distance from the first region of the light-irradiating surface to the first region of the target surface via the first region of the reflecting surface is greater than a physical distance from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface, and an optical path from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface comprises a first path portion comprising a first refractive index and a second path portion comprises a second refractive index which is higher than the first refractive index in combination with all other features as claimed in claim 5, wherein the light at the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is emitted substantially in parallel to the light at the peak luminous intensity in the light distribution of the second region of the light-irradiating surface in combination with all other features as claimed in claims 8 and 5, and wherein the light at the peak luminous intensity in the light distribution of the first region of the light-irradiating surface is emitted along a normal direction of the first region of the light-irradiating surface, and the light at the peak luminous intensity in the light distribution of the second region of the light-irradiating surface is emitted along a normal direction of the second region of the light-irradiating surface in combination with all other features as claimed in claim 5.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sun et al. is cited to show other an optical path from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface comprising a first path portion comprising a first refractive index and a second path portion comprising a second refractive index (5) which is higher than the first refractive index.  Ohno et al. is cited to show a light-emitting plate (17) comprising a light-irradiating surface (14a) and a reflecting member (12a) comprising a reflecting surface (22) to reflect light emitted from the light- irradiating surface of the light-emitting plate toward a target surface of an object (figure 1), light at a peak luminous intensity in a light distribution in a first region of the light-irradiating surface is sent to a first region (A) of the target surface via a first region of the reflecting surface, light at a peak luminous intensity in a light distribution in a second region of the light-irradiating surface is sent to a second region (B) of the target surface, wherein an optical distance from the first region of the light-irradiating surface to the first region of the target surface via the first region of the reflecting surface is greater than an optical distance from the second region of the light-irradiating surface to the second region of the target surface via the second region of the reflecting surface (figure 1), and wherein the peak luminous intensity in the distribution to the first region (A) of the target surface is higher than the peak luminous intensity in the light distribution of the second region (B) of the target surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875